848 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry SMALL, Petitioner-Appellant,v.Richard FREY, Respondent-Appellee.
No. 87-6323.
United States Court of Appeals, Sixth Circuit.
May 19, 1988.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and BENJAMIN F. GIBSON, District Judge*.

ORDER

2
Petitioner appeals the district court's judgment dismissing his 28 U.S.C. Sec. 2254 habeas corpus petition.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon consideration, we affirm the district court's judgment for reasons stated in its order filed November 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Benjamin F. Gibson, U.S. District Judge for the Western District of Michigan, sitting by designation